If chapter 815 of the Laws of 1933 deals with the property, affairs or government of the city of New York, it is unconstitutional, as it was not passed on a message from the Governor declaring that an emergency exists, and, with the concurrent action of two-thirds of the members of each house of the Legislature. Neither is it such a general law as is described in section 2 of article XII of the Constitution: "The legislature * * * shall act in relation to the property, affairs or government of any city only by general laws which shall in terms and in effect apply alike to all cities * * *." This act is not such a general law as it does not apply to all cities. Not having been passed by a two-thirds vote of the Legislature, and not being a general law which in terms and effect applies to all cities alike, nothing can save it except the conclusion that it does not apply to the property, affairs and government of New York, within the meaning of those words as used in the Home Rule provision.
Section 5 of article XII reads as follows: "The legislature may by general laws confer on cities such further powers of local legislation and administration as it may, from time to time, deem expedient." This is not inconsistent with section 2, for if the general law conferring on cities further power of legislation and administration pertains to the property, affairs and government of a city, it must be not only general in name but general in effect. This court has so held in Matter of Mayor, etc., of NewYork (Elm St.) (246 N.Y. 72, 76); Robertson v. Zimmerman
(268 N.Y. 52).
We are of the opinion that this law comes within the reasoning and ruling of Adler v. Deegan (251 N.Y. 467), *Page 149 
and that it pertains to State matters as distinguished from the property, affairs and government of the city of New York. All recognize that there are many functions performed by a city which are duties resting upon the sovereign State and in which the State Legislature acts for and in behalf of the People of the entire State. We have heretofore recognized that it is difficult many times to distinguish between those matters purely local and those which are State-wide, as there are many interests which overlap. The general health of the State may be affected by the locality, and this is the basis for such decisions as Adler v.Deegan and Robertson v. Zimmerman (supra). The State as well as the nation has been seeking to alleviate the suffering caused by unemployment. Money has been contributed by Congress and by the Legislature for public works and also for the maintenance of homes and families of those who cannot get work. In the State of New York a very large part of the unemployed population is in New York city. It is largely a matter of judgment whether the taxpayers of New York city contribute to the State as a whole, or look after their own unemployed. As to these latter the nation and State contribute as well as the city. The problem for us to decide at this stage is, whether this work of caring for the unemployed and spending the public funds in their behalf is a State affair or one that is local and pertains solely to the city of New York. We are of the opinion that the trouble is so widespread, not localized, such a matter of State interest, affecting the State and nation as a whole, that it cannot be an affair localized to the city of New York within the meaning of section 2 of article XII of the Constitution.
This act, chapter 815 of the Laws of 1933, is constitutional unless illegal for other reasons.
That the care of the poor and destitute has become a matter of State concern is emphasized by the provisions of the Public Welfare Law (Cons. Laws, ch. 42), which has *Page 150 
divided the State into public welfare districts. Article 1, section 2, says: "(a) A `public welfare district' shall mean a division of the state which is a unit for the administration of all public relief, care and support."
Article III. "§ 17. Public welfare districts. For the purpose of administration of public relief and care the state shall be divided into county and city public welfare districts as follows:
"1. The city of New York * * *
"§ 18. Responsibility for public relief, care and support. A person in need of relief and care which he is unable to provide for himself shall be relieved and cared for by and at the expense of a public welfare district or the state as follows:
"* * *
"2. Each public welfare district shall be responsible for:
"(a) The relief, care and support of any person who resides and has a settlement in its territory."
Article V defines the powers and duties of city public welfare districts, and that there shall be a city commissioner of public welfare in each city public welfare district who shall administer the public relief and care for which the city public welfare district is responsible.
Article VI, section 41, reads in part: "The taxes levied for public relief and care in a city, or in a city public welfare district, shall be paid to the city treasurer, and disbursed in accordance with the provisions of law relating to such city for the payment of verified bills and claims."
Section 46 reads: "Estimates and appropriations in city public welfare districts. The city commissioner of public welfare shall present to the mayor or other authority provided by law in such city an itemized estimate of the amount of money needed for the ensuing year for the administration of the city public welfare district and for public relief and care. The legislative body of the city *Page 151 
public welfare district shall appropriate the amount necessary for such purpose and shall cause taxes to be levied for the amount of such appropriation."
The care of the poor and destitute has always been a matter of public duty recognized long before this country was settled. The poor we have always had with us as well as homes and institutions for the poor. The town or county buildings and appropriations for these purposes have existed for years. Section 10 of article VIII of the State Constitution, which prohibits a county, city, town or village to give any money in aid of any individual, specifically excepts the provisions for the aid and support of its poor as may be authorized by law.
In so far, therefore, as chapter 815 of the Laws of 1933 authorizes the city to impose a tax "to relieve the people of any [such city] from the hardships and suffering caused by unemployment," it is within the general powers heretofore conferred upon municipalities for the relief of the poor, the constitutionality of which has never been questioned. To keep people from being evicted from their homes, or from suffering from hunger, in other words, to provide them with proper homes and necessary support is simply another means of relieving distress which heretofore, under different circumstances, was sufficiently met by public institutions. The former machinery and methods have proved insufficient and inappropriate for the present-day crisis.
The State, we see, has considered these matters as well as housing projects, a matter for its care and provision, using the cities, counties and other districts as its agency for this public welfare. The law which is here questioned did not deal solely with the property, affairs and government of a city; it touched State affairs and consequently was properly passed. The Home Rule provision of the Constitution did not apply.
Under the General City Law, section 20, cities are authorized to tax real estate and personal property. *Page 152 
Had the Legislature merely given power to the cities to look after the unemployed, without extending by implication the subjects of taxation, there could be little or no complaint as to the legality of such a law. Instead of placing the entire burden upon the real estate of the city or community, the Legislature by this act has given to the city the power to choose other classes of property for taxation. The chief objection to this method is that the Legislature should have chosen and selected the class of property to be taxed without leaving it to the city to make the selection.
We think that, within the limitations and restrictions of the act, considering the powers already given to the city as a public welfare district, the Legislature has not delegated its taxing power so as to abdicate one of its constitutional functions.
It is said, however, that section 1 of article XII, which was in the Constitution of 1846, and is still there, as amended in 1905, has not been complied with. This section reads, "It shall be the duty of the Legislature to provide for the organization of cities and incorporated villages, and to restrict their power of taxation, assessment, borrowing money, contracting debts, and loaning their credit, so as to prevent abuses in assessments and in contracting debt by such municipal corporations."
Whether in any instance the power of a municipal corporation to tax, to borrow money, to contract debts or loan its credit has been sufficiently restricted, is a question for the discretion of the Legislature, not reviewable in the courts. (Bank of Rome v.Village of Rome, 18 N.Y. 38; Bank of Chenango v. Brown,26 N.Y. 467; Tifft v. City of Buffalo, 82 N.Y. 204, 209.) This act we are reviewing, nevertheless, does contain certain restrictions. The tax imposed pursuant to a local law is to be effective only during the period between September 1, 1933, and February 28, 1934. The moneys raised are to *Page 153 
be kept in a separate fund and used exclusively for relief purposes.
Thus all the objections which have been raised to these taxes, imposed pursuant to the law referred to, have been met and answered, and the judgment below should be affirmed.
LEHMAN, O'BRIEN, CROUCH and FINCH, JJ., concur with LOUGHRAN, J.; CRANE, Ch. J., concurs in result in separate opinion in which HUBBS, J., concurs.
Judgment affirmed.